
	

115 S2054 IS: To amend the Agricultural Credit Act of 1978 to establish a program to provide advance payments under the Emergency Conservation Program for the repair or replacement of fencing.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2054
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Credit Act of 1978 to establish a program to provide advance payments
			 under the Emergency Conservation Program for the repair or replacement of
			 fencing.
	
	
		1.Repair or replacement of fencing under Emergency Conservation Program
 (a)In generalSection 401 of the Agricultural Credit Act of 1978 (16 U.S.C. 2201) is amended— (1)by striking the section designation and all that follows through The Secretary of Agriculture and inserting the following:
					
						401.Payments to producers
 (a)In generalThe Secretary of Agriculture (referred to in this title as the Secretary); and (2)by adding at the end the following:
					
 (b)Repair or replacement of fencingWith respect to a payment to an agricultural producer under subsection (a) for the repair or replacement of fencing, the Secretary shall give the agricultural producer the option of receiving the payment, determined based on the applicable percentage of the fair market value of the cost of the repair or replacement, as determined by the Secretary, before the agricultural producer carries out the repair or replacement..
				(b)Conforming amendments
 (1)Sections 402, 403, 404, and 405 of the Agricultural Credit Act of 1978 (16 U.S.C. 2202, 2203, 2204, 2205) are amended by striking Secretary of Agriculture each place it appears and inserting Secretary.
 (2)Section 407(a) of the Agricultural Credit Act of 1978 (16 U.S.C. 2206(a)) is amended by striking paragraph (4).
				
